DETAILED ACTION
The present application and its current arguments have been reviewed and currently claims 1-3, 5-6, and 9-28 are rejected and claims 4 and 7-8 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. 
In response to “Examiner has acknowledged that this claim is not taught in or made obvious in the prior art”, examiner respectfully disagrees because the rejection of claim 10 made obvious of using the flexible elastic sheathing of Hawle on the flange collar of the pipe connection adapter of Shannon AND examiner relied on the drawings of Hawle to show how the sheathing would similarly “surround the flange collar on the seal-forming side, and forms the seal” because Shannon did not show a “flexible elastic sheathing” in the drawings. 
In response to “None of the applied references teach or make obvious the use of any flattened regions …”, examiner respectfully disagrees because Shannon discloses in figs. 3A-B that a screw with flat surfaces engage a corresponding surface of the pipe connection adapter (see rejection of claim 17 below). 

Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 7/21/2022.  These drawings are accepted by the examiner.

Claim Objections
Claims 3, 10, and 15 are objected to because of the following informalities:  
In claim 3, line 4, “a seal” should be “the seal” because claim 1 already requires “a seal” in line 6.
In claim 10, “a flexible elastic sheathing” should be “the flexible elastic sheathing” because claim 1 already requires “a flexible elastomeric sheathing” on the last line. 
In claim 15, line 2, “using a pipe connection” should be “using the pipe connection” because all of the limitation after the pipe connection are recited as it was previously mentioned (ex. “the flange collar” in line 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and which has a flange collar” that is unclear to the examiner as to “which” component comprises “the flange collar”. 

The term “form-fitting position” in claim 16 is a relative term which renders the claim indefinite. The term “form-fitting position” is not defined by claim 16, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 requires the flexible sheathing on the end region of the pipe connection adapter, however, claim 1 already requires “the pipe connection adapter is provided with slots on the end region … a flexible elastomeric sheathing fills at least the slots.” 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (WO-2014085867) in view of Hawle (DE-202016106327-U1) and Oostenbrink (U.S. Patent No. 4,441,744).
In regards to claim 1, Shannon discloses:
A pipe connection system (see Figs. 1-8B), 
having a pipe clamp (see annotated Figs. 7A-B below) to be placed on an outside of a conduit (considered as 46 in Figs. 1-8B),
having a pipe connection adapter (see annotated Figs. 3A-B below) 
which can be connected to a connector (considered as 42 in Figs. 3A-B) 
which penetrates a bore (see annotated Fig. 7B) in a wall of the conduit, and 
which has a flange collar (see annotated Figs. 3A-B and 7A-B; considered as “feet”) with a greater diameter than the bore, and 
wherein the flange collar has, on its side facing the inside of the conduit, the shape of an intersection curve of the bore in the conduit (see paragraph 0039, lines 3-5 where the “feet” are profiled to fit with the inside surface of the pipe) in a circumferential direction of the flange collar, and 
in that the pipe connection adapter has an anti-rotation device (see annotated Fig. 3B) with respect to the pipe clamp (see Fig. 7A where element 43 interacts with the anti-rotation device of the pipe connection adapter), 
wherein a diameter of the pipe connection adapter is flexibly variable in the end region facing the pipe interior (see paragraph 0040),
wherein the pipe connection adapter is provided with slots (see Fig. 3B) on the end region with the flange collar, to form flexible webs (see paragraph 0040 where the “feet” are flexible and adapted to be inserted into the bore),
but does not disclose that said conduit comprises a liner,
a flexible elastomeric sheathing fills at least the slots,
 and does not explicitly show a seal in the embodiment relied upon between the inner wall of the conduit and the pipe connection adapter.
In regards to the liner, Hawle discloses a similar device (see Fig. 2) comprising a pipe connecting adapter (considered as 2 in Fig. 2), 
wherein the pipe connecting adapter comprises a flange collar (considered as 4 in Fig. 2), wherein the flange collar is in contact with an inner liner of a conduit (see Fig. 2) and 
a known disadvantage of known tapping fittings is that the material of the plastic tube begins to flow in the region of the tapping under the sealing sleeve inserted into the bore and in these linings, the above-mentioned flow occurs increasingly (see paragraphs 0001-0003 of the translated document provided herein).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use the pipe connecting systems of Shannon with a conduit comprising an inner liner because Hawle discloses that tapping devices comprising a flange collar with a seal in contact with the inner surface of a lined pipe are used to fix the problem of flow occurring in the lining (see paragraph 0003, line 30 for the known problem and paragraphs 0004-0005 for the invention that fixes the known problem).
In regards to the seal, Shannon discloses another embodiment (see Figs. 1-2) where the flange collar (considered as 6 in Fig. 1) comprises a seal (the seal can be seen between the inner surface of the pipe and the flange collar) in a channel (considered as the portion that accepts the seal) of the flange collar. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to provide a seal such as an O-ring to further enhance the sealing effect between the flange collar and inner pipe because Hawle discloses that its known to place a seal in between the inner surface of the pipe and the flange collar (see Fig. 1) and seals on the device are used to maintain a fluid tight seal between the device and pipe (see paragraph 0030), thus producing no new results.
In regards to the flexible elastomeric sheathing fills at least the slots, 
Oostenbrink discloses a similar device comprising a connector (3, fig. 6), and 
a flexible elastomeric sheathing (19, figs. 6-7; see col. 3, lines 45-50, where the sheathing can be made of polyolefin such as polypropylene) to fill slots (10, fig. 6) of a pipe connecting adapter (9, figs. 6-7) to prevent substantial further deformation of the end of the pipe connection adapter (see col. 1, lines 36-42). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the pipe connection adapter of Shannon with the provision of the flexible elastomeric sheathing of Oostenbrink to further prevent deformation of the flexible end of the pipe connection adapter, as taught by Oostenbrink (see col. 1, lines 36-42).


    PNG
    media_image1.png
    720
    1183
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    859
    1476
    media_image2.png
    Greyscale


	In regards to claim 3, Shannon in view of Hawle and Oostenbrink discloses:
The pipe connection system according to claim 1, wherein the pipe connection adapter has an external thread (see annotated Figs. 3A-B above hereinafter of Shannon), 
via which a tensioning nut (see annotated Fig. 3B of Shannon) supported on the pipe clamp (see Fig. 3B of Shannon where both pipe clamp and tensioning nut support each other), 
presses the pipe connection adapter (see paragraph 0046 of Shannon where the tensioning nut 35 is used to tighten down the components to provide a fluid tight seal; it is inherent that a fluid tight seal is made when the flange collar is pressed firmly against the inner liner) 
with its flange collar against the liner (see Fig. 2 of Hawle which shows the flange collar against the liner) via the seal.

In regards to claim 5, Shannon further discloses:
The pipe connection system according to claim 1, wherein the pipe connection adapter and optionally further parts of the pipe connection system are made of plastic injection molding (see paragraph 0028 where the barrel can be made of high strength plastics provided sufficient grip exists between the base and the pipe; the “barrel” is considered the pipe connection adapter in Fig. 1).
In regards to plastic injection molding, Shannon discloses a high-strength plastic, HDPE, can be used (see paragraph 0034) and HDPE plastic injection molding is known to have many positive attributes because it’s a strong low-density plastic that can withstand high temperature (see https://texasinjectionmolding.com/284-2/).

	In regards to claim 6, Shannon in view of Hawle and Oostenbrink discloses:
The pipe connection system according to claim 1, but does not explicitly disclose an attached seal. 
However, Hawle discloses that the pipe connection adapter is designed with an attached seal (considered as 8 in Figs. 1-2) for insertion into the bore from the inside of the on the end region to provide a reliable seal (see paragraph 0010). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to provide an attached seal to the pipe connection adapter of Shannon because Hawle discloses that providing an attached seal would also provide the benefit of a reliable seal between the pipe wall and pipe connection adapter (see paragraph 0010 of Hawle). 

	In regards to claim 9, Shannon in view of Hawle and Oostenbrink discloses:
The pipe connection system according to claim 1, wherein the pipe connection adapter has glide surfaces (see annotated Fig. 3B of Shannon above hereinafter), which are designed to compress the flange collar, in contact with the bore wall, to the bore diameter upon insertion into the bore, 
but does not explicitly disclose lead-in bevels on its end region.
However, Hawle discloses that lead-in bevels are used to facilitate easier insertion of the outer sleeve into the wellbore by the use of lead-in bevels (see paragraph 0007, lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the shape of the end region of the flange collar of Shannon to be beveled because Hawle discloses that a beveled end allows easier insertion of the outer sleeve into the bore (see paragraph 0007, lines 9-10). 
In addition, it appears the mere difference between the flange collar of the instant application and the flange collar of Shannon is that the edge is inclined as opposed to flat and it has been held that a change of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

In regards to claim 10, Shannon in view of Hawle and Oostenbrink discloses:
The pipe connection system according to claim 1, wherein the pipe connection adapter is provided with “the” flexible elastic sheathing on the end region (see claim 1 above, where the flexible sheathing was already presented).

	In regards to claim 11, Shannon in view of Hawle and Oostenbrink discloses:
The pipe connection system according to claim 10, wherein the sheathing has at least one of the following features: 
a. it surrounds the flange collar on the seal-forming side, and forms the seal;
b) it is permanently connected with a material bond to the pipe connection adapter;
c) it is produced in a 2-component injection molding process (see note below).
It is noted that “it is produced in a 2-component injection molding process” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

	In regards to claim 12, Shannon in view of Hawle and Oostenbrink discloses:
The pipe connection system according to claim 7, wherein the end region of the pipe connection adapter, which is flexible in diameter, tapers inward in a ready-to-install state in such a manner that the flange collar has an outer diameter corresponding to the bore diameter (see paragraph 0040 where the “feet” are flexible and adapted to be inserted into the bore).

	In regards to claim 13, Shannon in view of Hawle and Oostenbrink discloses:
The pipe connection system according to claim 1, wherein an inner sleeve can be inserted into the pipe connection socket (it appears that an inner sleeve is capable is being inserted into the pipe connection socket) and/or comprise its end region of the pipe connection adapter (it appears an inner sleeve can comprise its end region), 
wherein an outer diameter of the inner sleeve rests on the inner diameter of the pipe connection adapter, and 
fixes the pipe connection adapter in a form-fitting position in which the flange collar has a greater outer diameter than the bore (see fig. 7B of Shannon where the connector is inserted into the pipe connection adapter OR see fig. 6 of Oostenbrink where the pipe connection adapter end is fixed by the flexible sheathing such that the flange collar has a greater diameter than the bore; it is inherent that an inner sleeve can be inserted into the end of the pipe connection adapter to further fix it).

	In regards to claim 15, Shannon in view of Hawle and Oostenbrink discloses: 
The method for producing a pipe connection using a pipe connection system according to claim 1, wherein the flange collar of the pipe connection adapter is compressed (see paragraph 0040 where the “feet” are flexible and adapted to be inserted into the bore), in contact with the bore wall, to the bore diameter via a glide surface (see annotated Fig. 3B) Page 5 of 7ETL11238P0001OUSwhen it is inserted into the bore (see paragraph 0040 where the “feet” are flexible and adapted to be inserted into the bore), 
but does not explicitly disclose bevels. 
However, Hawle discloses that lead-in bevels are used to facilitate easier insertion of the outer sleeve into the wellbore by the use of lead-in bevels (see paragraph 0007, lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the shape of the end region of the flange collar of Shannon to be beveled because Hawle discloses that a beveled end allows easier insertion of the outer sleeve into the bore (see paragraph 0007, lines 9-10). 
In addition, it appears the mere difference between the flange collar of the instant application and the flange collar of Shannon is that the edge is inclined as opposed to flat and it has been held that a change of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
	
 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shannon in view of Hawle and Oostenbrink as applied to claim 1 above and in further view of Kelk (U.S. Patent No. 10,094,503).
In regards to claim 2, Shannon in view of Hawle and Oostenbrink discloses:
The pipe connection system according to claim 1, wherein on the flange collar, on its side facing the liner, is a channel (see Fig. 7B where it appears a channel is produced to house a accommodate a seal) which accommodates a seal (see Fig. 1 and rationale in claim 1) 
which is designed in the manner of an O-ring (it appears it is designed in the manner of an O-ring in Fig. 1), but does not disclose an outer leg. 
However, Kelk discloses flange collar comprising an outer leg (considered as a “flange” and is shown as 61’ in Fig. 4) of a channel (see Fig. 4 where a channel accepts the seal) of the flange collar substantially covers a seal (considered as 20 in Fig. 4) in the sealing state wherein the outer leg prevents the flow of the fluid through the area where the seal contacts the inner surface of the pipe (see Col. 4, Lines 23-31). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the flange collar of Shannon with the provision of an outer leg because Kelk discloses that the outer leg prevents the flow of the fluid through the area where the seal contacts the inner surface of the pipe (see Col. 4, Lines 23-31). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shannon in view of Hawle and Oostenbrink as applied in claim 1 above and in further view of Grace (WO-9945307).
In regards to claim 14, Shannon in view of Hawle and Oostenbrink:
A method for producing a pipe connection according to claim 1, but does not explicitly disclose how the pipe connection adapter is brought. 
However, Grace discloses a similar device wherein a pipe connection adapter (considered as a “ferrule” and shown as 23 in Fig. 4) is brought, via an end or an opening of the conduit, by means of a duct rodder (considered as 20 in Fig. 2) with a pulling head, a pull-in spiral, a pipe robot, or a cable, into a position which can be inserted into the bore (see Figs. 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a duct rodder with either a pulling head, a pull-in spiral, a pipe robot, or a cable, into a position which can be inserted into the bore because Grace discloses that it is known in the art to use a duct rodder to insert a pipe connection adapter into an opening formed in a wall of a lined pipe such that a tubular body of the ferrule extends through the opening and the liner is trapped between the pipe and a flange which is supported adjacent one end of the body (see abstract). 
It appears that one of ordinary skill in the art would be required to execute these steps especially since applicant has expressly stated a duct rodder is known in the art (see page 10, 3rd paragraph, lines 2-5 of specification of the instant application).

Claim(s) 17 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shannon in view of Hawle.
In regards to claim 17, Shannon discloses:
A pipe connection system (see Figs. 1-8B), 
having a pipe clamp (see annotated Figs. 7A-B above hereinafter) to be placed on an outside of a conduit (considered as 46 in Figs. 1-8B),
having a pipe connection adapter (see annotated Figs. 3A-B above hereinafter) 
which can be connected to a connector (considered as 42 in Figs. 3A-B) 
which penetrates a bore (see annotated Fig. 7B) in a wall of the conduit, and 
which has a flange collar (see annotated Figs. 3A-B and 7A-B; considered as “feet”) with a greater diameter than the bore, and 
wherein the flange collar has, on its side facing the inside of the conduit, the shape of an intersection curve of the bore in the conduit (see paragraph 0039, lines 3-5 where the “feet” are profiled to fit with the inside surface of the pipe) in a circumferential direction of the flange collar, and 
in that the pipe connection adapter has an anti-rotation device (see annotated Fig. 3B) with respect to the pipe clamp (see Fig. 7A where element 43 interacts with the anti-rotation device of the pipe connection adapter), 
wherein the pipe connection adapter is provided with slots (see Fig. 3B) on the end region with the flange collar, to form flexible webs (see paragraph 0040 where the “feet” are flexible and adapted to be inserted into the bore),
wherein a flattening (considered as a “flat section” in Fig. 3B) on the pipe connection adapter cooperates with a corresponding surface on the pipe clamp,
wherein the anti-rotation device comprises opposing flattened regions on the pipe connection adapter (considered as a “flat section” in Fig. 3B) and the pipe clamp (see fig. 3B, where the flat-faced screw 43 interacts with the flattened region on the pipe connector adapter), the flattened region on the pipe connection adapter cooperating with the flattened region on the pipe clamp (it is interpreted that “the flattened regions on the connection adapter and the pipe clamp” are a single flattened region on each element and not more than one flattened region),
but does not disclose that said conduit comprises a liner, and 
does not explicitly show a seal in the embodiment relied upon between the inner wall of the conduit and the pipe connection adapter.
In regards to the liner, Hawle discloses a similar device (see Fig. 2) comprising a pipe connecting adapter (considered as 2 in Fig. 2), 
wherein the pipe connecting adapter comprises a flange collar (considered as 4 in Fig. 2), wherein the flange collar is in contact with an inner liner of a conduit (see Fig. 2) and 
a known disadvantage of known tapping fittings is that the material of the plastic tube begins to flow in the region of the tapping under the sealing sleeve inserted into the bore and in these linings, the above-mentioned flow occurs increasingly (see paragraphs 0001-0003 of the translated document provided herein).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use the pipe connecting systems of Shannon with a conduit comprising an inner liner because Hawle discloses that tapping devices comprising a flange collar with a seal in contact with the inner surface of a lined pipe are used to fix the problem of flow occurring in the lining (see paragraph 0003, line 30 for the known problem and paragraphs 0004-0005 for the invention that fixes the known problem).
In regards to the seal, Shannon discloses another embodiment (see Figs. 1-2) where the flange collar (considered as 6 in Fig. 1) comprises a seal (the seal can be seen between the inner surface of the pipe and the flange collar) in a channel (considered as the portion that accepts the seal) of the flange collar. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to provide a seal such as an O-ring to further enhance the sealing effect between the flange collar and inner pipe because Hawle discloses that its known to place a seal in between the inner surface of the pipe and the flange collar (see Fig. 1) and seals on the device are used to maintain a fluid tight seal between the device and pipe (see paragraph 0030), thus producing no new results.

In regards to claim 19, Shannon in view of Hawle discloses: 
The pipe connection system according to claim 17, wherein the pipe connection adapter has an external thread (see annotated Figs. 3A-B above hereinafter of Shannon), 
via which a tensioning nut (see annotated Fig. 3B of Shannon) supported on the pipe clamp (see Fig. 3B of Shannon where both pipe clamp and tensioning nut support each other), 
presses the pipe connection adapter (see paragraph 0046 of Shannon where the tensioning nut 35 is used to tighten down the components to provide a fluid tight seal; it is inherent that a fluid tight seal is made when the flange collar is pressed firmly against the inner liner) 
with its flange collar against the liner (see Fig. 2 of Hawle which shows the flange collar against the liner) via “the” seal.

In regards to claim 20, Shannon further discloses:
The pipe connection system according to claim 17, wherein the pipe connection adapter and optionally further parts of the pipe connection system are made of plastic injection molding (see paragraph 0028 where the barrel can be made of high strength plastics provided sufficient grip exists between the base and the pipe; the “barrel” is considered the pipe connection adapter in Fig. 1).
In regards to plastic injection molding, Shannon discloses a high-strength plastic, HDPE, can be used (see paragraph 0034) and HDPE plastic injection molding is known to have many positive attributes because it’s a strong low-density plastic that can withstand high temperature (see https://texasinjectionmolding.com/284-2/).

In regards to claim 21, Shannon in view of Hawle discloses:
The pipe connection system according to claim 17, but does not explicitly disclose an attached seal. 
However, Hawle discloses that the pipe connection adapter is designed with an attached seal (considered as 8 in Figs. 1-2) for insertion into the bore from the inside of the on the end region to provide a reliable seal (see paragraph 0010). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to provide an attached seal to the pipe connection adapter of Shannon because Hawle discloses that providing an attached seal would also provide the benefit of a reliable seal between the pipe wall and pipe connection adapter (see paragraph 0010 of Hawle). 

In regards to claim 22, Shannon further discloses:
The pipe connection system according to claim 17 wherein a diameter of the pipe connection adapter is flexibly variable in an end region facing an inside of the pipe (see paragraph 0040 of Shannon).

In regards to claim 23, Shannon further discloses: 
The pipe connection system according to claim 17, wherein the pipe connection adapter is provided with slots (see annotated Fig. 3B of Shannon) on an end region to form flexible webs.

In regards to claim 24, Shannon in view of Hawle discloses: 
The pipe connection system according to claim 17, wherein the pipe connection adapter has glide surfaces (see annotated Fig. 3B of Shannon above hereinafter), which are designed to compress the flange collar, in contact with the bore wall, to the bore diameter upon insertion into the bore, 
but does not explicitly disclose lead-in bevels on its end region.
However, Hawle discloses that lead-in bevels are used to facilitate easier insertion of the outer sleeve into the wellbore by the use of lead-in bevels (see paragraph 0007, lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the shape of the end region of the flange collar of Shannon to be beveled because Hawle discloses that a beveled end allows easier insertion of the outer sleeve into the bore (see paragraph 0007, lines 9-10). 
In addition, it appears the mere difference between the flange collar of the instant application and the flange collar of Shannon is that the edge is inclined as opposed to flat and it has been held that a change of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

In regards to claim 25, Shannon in view of Hawle discloses: 
The pipe connection system according to claim 17, but does not disclose a flexible elastic sheathing provided with the pipe connection adapter. 
However, Hawle discloses that the pipe connection adapter is provided with a flexible elastic sheathing (considered as 8 in Figs. 1-2) on the end region to provide a reliable seal (see paragraph 0010). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to provide flexible elastic sheathing of Hawle to the pipe connection adapter of Shannon because Hawle discloses that providing sheathing would also provide the benefit of a reliable seal between the pipe wall and pipe connection adapter (see paragraph 0010 of Hawle). 

In regards to claim 26, Shannon in view of Hawle further discloses: 
The pipe connection system according to claim 25, wherein the sheathing has at least one of the following features:
a) it surrounds the flange collar on a seal-forming side (see fig. 2 of Hawle where the sheathing would surround the flange collar of Shannon in view of Hawle on a seal-forming side), 
b) it is permanently connected with a material bond to the pipe connection adapter, or 
c) it is produced in a 2-component injection molding process (see note below).
It is noted that “it is produced in a 2-component injection molding process” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

In regards to claim 27, Shannon in view of Hawle further discloses: 
The pipe connection system according to claim 17, wherein the end region of the pipe connection adapter, which is flexible in diameter, tapers inward in the ready-to-install state in such a manner that the flange collar has an outer diameter corresponding to a diameter of the bore (see paragraph 0040 of Shannon, where the “feet” are flexible and adapted to be inserted into the bore).

In regards to claim 28, Shannon in view of Hawle further discloses: 
The pipe connection system according to claim 17, wherein an inner sleeve can be inserted into the pipe connection adapter (it appears that an inner sleeve is capable is being inserted into the pipe connection socket), and/or 
comprises an end region of the pipe connection adapter (it appears that an inner sleeve is capable of comprising an end region of the pipe connection adapter), 
wherein an outer diameter of the inner sleeve rests on an inner diameter of the pipe connection adapter, and fixes the pipe connection adapter in a form-fitting position in which the flange collar has a greater outer diameter than the bore (see Fig. 7B that when the connector is inserted into the pipe connection adapter, it fixes the flange collar to have a greater diameter than the bore).

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shannon in view of Hawle as applied to claim 17 above and in further view of Kelk. 
		In regards to claim 18, Shannon in view of Hawle discloses: 
The pipe connection system according to claim 17, wherein on the flange collar, on its side facing the liner, is a channel (see Fig. 7B where it appears a channel is produced to house a accommodate a seal) which accommodates a seal (see Fig. 1 and rationale in claim 1) 
which is designed in the manner of an O-ring (it appears it is designed in the manner of an O-ring in Fig. 1), 
but does not disclose an outer leg. 
However, Kelk discloses flange collar comprising an outer leg (considered as a “flange” and is shown as 61’ in Fig. 4) of a channel (see Fig. 4 where a channel accepts the seal) of the flange collar substantially covers a seal (considered as 20 in Fig. 4) in the sealing state wherein the outer leg prevents the flow of the fluid through the area where the seal contacts the inner surface of the pipe (see Col. 4, Lines 23-31). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the flange collar of Shannon with the provision of an outer leg because Kelk discloses that the outer leg prevents the flow of the fluid through the area where the seal contacts the inner surface of the pipe (see Col. 4, Lines 23-31). 

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combined limitation of “while the sheathing expands” in “inserting the inner sleeve pipe connector adapter from the outside into a form-fitting position while the sheathing expands” in claim 16 AND the limitation “a flexible elastomeric sheathing fills at least the slots” would have required impermissible hindsight as the examiner was unable to find any prior art to teach “a flexible elastomeric sheathing fills at least the slots … while the sheathing expands” because the sheathing would not have “expanded” AND would have been placed into the pipe connection adapter after the connection between the conduit and pipe connection adapter where made. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adolf et al. (U.S. Patent No. 6,179,340) discloses a similar sheathing to the present invention.
Bingham et al. (U.S. Patent No. 9,130,362) discloses a locking device that locks in slots.
 Holdren (U.S. Patent No. 3,514,129) discloses a similar device to the present invention. 
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T.R./Examiner, Art Unit 3679  
                                                                                                                                                                                                      
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679